Mrs. Julia Barlotta, wife of Looluca Accomando, the testamentary executrix of the Succession of Vincenzo Battaglia, has appealed from the judgment herein rendered in favor of plaintiff, Paul Joseph Maybeno, and the latter has moved to dismiss her appeal.
It appears from the record that any and all rights which appellant may have had for a reversal of the judgment have been fully disposed of by the judgment of this court handed down on May 27th, 1946, La. App., 26 So. 2d 315, on the appeal of I.B. Rennyson, acting as agent for Mrs. Accomando, the present appellant. This judgment was approved by the Supreme Court on November 12th, 1946, wherein that court denied Mr. Rennyson's application for certiorari or writ of review, and the matter is now final.
For this reason, it clearly appears that the questions which might have been presented by the appellant, Mrs. Accomando, are now moot.
The motion of appellee is, therefore, sustained and the appeal is dismissed.
Appeal dismissed.